Citation Nr: 1710071	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post bunionectomy right foot with retained hardware.

2. Entitlement to an initial compensable rating for residual scar right foot bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board previously considered and remanded this case in March 2015.  

The Board notes that the Veteran questioned whether the rating for her left foot disability should be addressed on appeal.  The Veteran's prior appeal for her left foot was on the issue of service connection, which was granted in a May 2015 rating decision.  The disability rating is a downstream issue and cannot be part of the original appeal for service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Veteran filed a Notice of Disagreement initiating an appeal of the rating issue, but currently, the appeal of the left foot rating is not before the Board.  As of March 2017, the RO appears to be working this issue so the Board declines to remand it per 38 C.F.R. § 19.9(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional examination and medical opinion would assist to accurately adjudicate the Veteran's disability.  The Veteran had VA examinations in November 2010 and January 2015.  Generally, the examiners found a mild right foot disability with normal range of motion, no functional limitation, no objective evidence of pain, weakness, or swelling, and no pain or instability of the right foot scar.  However, the Veteran has consistently reported functional impairment in the form of limitations on standing, walking, balancing, and driving, as well as pain, swelling, numbness, tingling, and pain and discoloration of the associated surgical scar.  See May 2010, March 2015, June 2015 Statements.  For example, in the June 2015 statement (after the last VA examination in January 2015), the Veteran stated that her "pain is increasing" and she often has numbness in her feet and that they "were not swollen on that day [of the last VA examination]."  

The Veteran's statements suggest that her disability is not mild as the examiners have indicated.  The Board would appreciate a medical opinion addressing the disparity in the subjective complaints versus the objective findings.  The AOJ should obtain a new examination and any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for her right foot.  The examiner should review the file, record subjective complaints and objective findings, and complete a neurologic examination and any other diagnostic test deemed  by the examiner.  The examiner should address the following:

a. The Veteran has reported inability to walk longer than five minutes or stand longer than 30 to 45 minutes without pain, swelling, numbness, and tingling.  She also reports difficulty with prolonged driving, balancing on one foot, and wearing closed-toed shoes.  Please consider her statements and explain with a comprehensive rationale if her reports are at least as likely as not consistent with the presentation of her disability.     

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



